


Exhibit 10.16
 
Summary of Unwritten Compensation Arrangements
Applicable to Non-Employee Directors of Overstock.com, Inc.




During 2013 the Company paid its non-employee directors $57,000. During 2014 the
Company intends to pay its non-employee directors $60,000 annually, at the rate
of $15,000 per quarter. The Company also grants restricted stock units to
directors, generally at the first Board meeting after the director first joins
the Board, and periodically thereafter. In 2013, the Company granted restricted
stock units to non-employee directors as follows:
Name
Grant Date
 
Number of Restricted Stock Units Granted
Allison H. Abraham
May 8, 2013
 
7,500


Barclay F. Corbus
May 8, 2013
 
7,500


Joseph J. Tabacco, Jr.
May 8, 2013
 
7,500


Samuel A. Mitchell
May 8, 2013
 
7,500



(1) Each restricted stock unit represents a contingent right to receive one
share of Overstock.com, Inc. common stock. The restricted stock units vest as to
40% at the close of business on the first anniversary of the date of grant, 30%
at the second anniversary of the date of grant, and the remaining 30% at the
third anniversary of the date of grant. Vested shares are delivered promptly
after the restricted stock units vest.


The Company also reimburses directors for out-of-pocket expenses incurred in
connection with attending Board and committee meetings. Haverford Valley, L.C.,
an affiliate of the Company, and certain affiliated entities which make travel
arrangements for the Company's executives, also occasionally make travel
arrangements for directors to attend Board meetings, for which the Company
reimburses Haverford Valley at rates not in excess of commercially available
airline rates.






